Exhibit 4.1 AMENDED AND RESTATED CERTIFICATE OF INCORPORATION OF METALS USA HOLDINGS CORP. Metals USA Holdings Corp., f/k/a Flag Holdings Corporation, a corporation organized and existing under the laws and by virtue of the General Corporation Law of the State of Delaware (the Corporation). DOES HEREBY CERTIFY: 1. The name of the Corporation is METALS USA HOLDINGS CORP. 2. The Corporation was originally incorporated under the name Flag Holdings Corporation. The date of filing of the original Certificate of Incorporation of the Corporation with the Secretary of State of the State of Delaware was May 9, 2005. The date of the filing of the name change to Metals USA Holdings Corp. was May 1, 2006. 3. This Amended and Restated Certificate of Incorporation amends the Certificate of Incorporation of the Corporation and has been duly adopted by the Board of Directors of the Corporation (the Board) by unanimous written consent in lieu of a meeting in accordance with Sections 141(f), 242, and 245 of the General Corporation Law of the State of Delaware (DGCL) and by the stockholders of the Corporation by written consent in lieu of a meeting thereof in accordance with Sections 228, 242 and 245 of the DGCL. 4. The Certificate of Incorporation of the Corporation, as amended hereby, shall, upon the effectiveness hereof, read in its entirety, as follows: ARTICLE ONE The name of the Corporation is: Metals USA Holdings Corp. ARTICLE TWO The address of the Corporations registered office in the State of Delaware is 1209 Orange St., Wilmington, County of New Castle, Delaware. The name of its registered agent at such address is The Corporation Trust Company. ARTICLE THREE The purpose of the Corporation is to engage in any or all lawful acts and activities for which corporations may be incorporated under the General Corporation Law of Delaware. ARTICLE FOUR Section 1. Authorized Shares . The total number of shares of all classes of stock which the Corporation shall have authority to issue is 150,000,000 shares, of which 140,000,000 shares shall be common stock, $0.01 par value (Common Stock) and 10,000,000 shares shall be preferred stock, $0.01 par value (Preferred Stock). Section 2. Common Stock . (a) Dividends . Subject to the provisions of applicable law, and the preferences of any outstanding Preferred Stock, the holders of the Common Stock shall be entitled to receive, as and when declared by the Board out of the funds of the Corporation legally available therefor, such dividends (payable in cash, stock or otherwise) as the Board may from time to time determine, payable to stockholders of record on such dates, not exceeding 60 days preceding the dividend payment dates, as shall be fixed for such purpose by the Board in advance of payment of each particular dividend. (b) Liquidation . In the event of any liquidation, dissolution or winding up of the Corporation, whether voluntary or involuntary, after the distribution or payment of any liabilities and accrued but unpaid dividends and any liquidation preferences on any outstanding Preferred Stock, the remaining assets of the Corporation available for distribution to stockholders shall be distributed among and paid to the holders of Common Stock ratably in proportion to the number of shares of Common Stock held by them respectively. (c) Voting Rights . Subject to the provisions of applicable law or of the Bylaws with respect to the closing of the transfer books or the fixing of a record date for the determination of stockholders entitled to vote, and except as otherwise provided by applicable law, the holders of outstanding shares of Common Stock shall exclusively possess the voting power for the election of directors and for all other purposes, with each holder of record of shares of Common Stock being entitled to one vote for each share of Common Stock standing in the name of such holder on the books of the Corporation. Section 3. Preferred Stock . Shares of Preferred Stock may be issued from time to time in one or more series. The Board is hereby authorized to fix the voting rights, if any, designations, powers, preferences and the relative, participation, optional or other rights, if any, and the qualifications, limitations or restrictions thereof, of any unissued series of Preferred Stock; and to fix the number of shares constituting such series, and to increase or decrease the number of shares of any such series (but not below the number of shares thereof then outstanding). All shares of any one series of Preferred Stock shall be identical. Section 4. Voting . The stockholders of the Corporation shall not have cumulative voting rights for the election of directors or for any other purpose. 2 ARTICLE FIVE Section 1. Number of Directors; Initial Directors. The number of directors that shall constitute the whole Board shall be (a) seven, as of the Effective Time (as defined below) and (b) subject to the Investors Rights Agreement (as defined below), from and after the Effective Time, six or such greater number, not to exceed fifteen, as shall be fixed by the vote of a majority of the Board then in office. Section 2. Classes of Directors; Term of Office. The Board shall be and is divided into three classes, as nearly equal in number as possible, designated: Class I, Class II and Class III. In case of any increase or decrease, from time to time, in the number of directors, the number of directors in each class shall be apportioned as nearly equal as possible. No decrease in the number of directors shall shorten the term of any incumbent director.
